Citation Nr: 0420629	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high frequency 
hearing loss, left ear.

2.  Entitlement to service connection for sinusitis and 
bronchitis as a result of exposure to herbicides.

3.  Entitlement to service connection for skin rash as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for high 
frequency hearing loss, left ear, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran had service in the Republic of Vietnam.

3.  Sinusitis and bronchitis were not shown in service.

4.  Sinusitis and bronchitis, resulting from herbicide 
(including Agent Orange) exposure, were not incurred or 
aggravated by service.

5.  Skin rash was not shown in service.

6.  Skin rash, resulting from herbicide (including Agent 
Orange) exposure, was not incurred or aggravated by service.


CONCLUSIONS OF LAW

1.  Sinusitis and bronchitis were not incurred in or 
aggravated by active service, including as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107,  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  Skin rash was not incurred in or aggravated by active 
service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
sinusitis and bronchitis, and skin rash, all as a result of 
exposure to herbicides,  pertinent law and regulations 
required that VA determine whether the claims were well 
grounded.  Only if they were, could VA then assist the 
veteran in the development of pertinent facts and adjudicate 
the merits of the claims.  38 U.S.C.A. § 5107 (West 1991); 
Morton v. West, 12 Vet. App. 477, 485 (1999).  During the 
pendency of this appeal, Congress eliminated the well-
grounded-claim requirement and enacted substantial additions 
and revisions to the law governing VA's duty to assist 
claimants in the development of their claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) (essentially overruling Morton).  The VCAA 
mandates that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the rating decisions dated in May 1994 
and June 1997, the May 1994 Statement of the Case (SOC), and 
supplemental SOC's dated in September 1994, June 1997, 
February 2003 and September 2003, have satisfied the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  

By letter dated in February 2003, the RO notified the veteran 
of the VCAA and informed him of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim.  
The letter requested the evidence or information within 30 
days, but also advised the veteran that he has up to one year 
to send in additional information.  The information was 
reiterated and supplemented in a letter dated in October 
2003.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  The original RO decision that is the 
subject of this appeal was entered in May 1994, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when: a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In this matter, review of 
the record indicates no prejudicial error.  The veteran has 
not identified any evidence that has not been associated with 
the file and considered herein.  He has been afforded the 
opportunity to present testimony and argument, which he has 
done.  Finally, VA has provided the veteran with thorough 
physical evaluations.  Based on the above analysis, there is 
no indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  The following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  

Service medical records reflect a normal clinical evaluation 
on the veteran's induction physical examination in July 1967.  
The veteran described his present health as "good" and he 
denied any pertinent medical history.  In July 1969, he 
underwent a physical examination for expiration of his term 
of service, which also indicated a normal clinical 
evaluation.  He denied ear, nose, or throat trouble, as well 
as sinusitis, and skin diseases.

The veteran's DD Form 214 reflects he received the Vietnam 
Service Medal and the Republic of Vietnam Commendation Medal 
with 60 devices.  His specialty code and title indicate he 
was in Field Artillery Crew.

A billing statement from P.L., M.D. for an x-ray, dated in 
February 1977, shows diagnoses of bronchitis, sinusitis, and 
upper respiratory infection.  Billing statements for office 
visits in March and April show diagnoses of bronchitis and 
sinusitis, respectively.
  
Private medical records show the veteran saw C.D.W., M.D. in 
September 1977.  He complained of his nose getting blocked 
and chest wheezes.  He stated that it began "last year."  
The billing statement reflected a diagnosis of acute allergic 
rhinitis.  The veteran returned to Dr. W. in August 1978.  He 
reported his symptoms were the same (nose blocking with 
wheezing).  Physical examination showed the left turbinates 
full and boggy; the throat and tonsils were red.  A billing 
statement from C.S., M.D. in September 1981 showed a 
diagnosis of allergies.

An invoice from J.L. B., M.D. indicates two office visits in 
October 1982 and one office visit in March 1983; all visits 
were for treatment of an upper respiratory infection.

Private medical records dated in October 1983 show the 
veteran complained of a tight chest, nasal blockage, PND 
(probably postnasal drip) especially at night, and some 
nausea.  He was treated with oral medications.  The veteran 
sought treatment in August 1984 with complaints of wheezing 
and nasal blockage with postnasal drip.  The diagnosis was 
mild bronchitis and nasal allergy.  The veteran continued to 
have complaints including headache, nasal blockage, post-
nasal drip, and wheezing, and he was seen in October 1985, 
February 1986, September 1986, February 1987, and September 
1987.  The veteran complained of nasal blockage, yellow 
discharge in the morning, and itchy throat and tight chest on 
the day he presented in September 1988.  The diagnosis was 
allergic rhinitis.

In February 1992 the veteran complained of a cough for one 
week and postnasal drip.  He reported that he had been seen 
at the VA and steroids had been prescribed.  Examination 
indicated normal ears, nose, and throat.  CT scan of the 
paranasal sinuses was interpreted to be normal except for a 
1.5-centimeter (cm) cyst at the base of the left maxillary 
sinus.  Chest x-ray was interpreted to be unremarkable except 
for a 5-cm calcified granuloma, right subclavicular region 
and minimal discoid atelectasis in the left lung base.  The 
diagnosis was chronic sinusitis/bronchitis.  The veteran 
continued to complain of nasal discharge and yellow sputum a 
few weeks later.  The examiner noted the veteran's claim that 
he was exposed to Agent Orange in Vietnam.  

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in January 1994.  The examiner 
reviewed the veteran's records and noted the veteran's 
negative separation examination and private treatment he had 
received in 1977 and 1982.  He also noted a report from an 
ears, nose, and throat doctor that showed the veteran was 
treated for a sinus condition.  The veteran reported he had 
an intermittent rash over his posterior chest and shoulder 
area, he described it as small blisters that itch and 
eventually rupture.  The veteran was not having any acute 
skin condition at the time of the examination.  He reported 
his physician prescribed an ointment that relieved the 
itching.  Regarding the pulmonary complaints, the veteran 
indicated he has occasional, intermittent chest tightness 
with cough and slight wheezing.  He also complained of 
chronic sinus drainage.  He denied any history of cigarette 
smoking.  Following a general physical examination, the 
diagnoses indicated the following (1) physical examination 
was unremarkable; (2) no acute or chronic lesions were 
present, only a few very small rounded superficial scars were 
observed over the posterior chest and shoulder area; 
subjective complaint was an intermittent skin rash; and (3) 
probable chronic bronchitis and sinusitis, intermittent, 
mild.  The examiner concluded it would be impossible for him 
to attribute the respiratory symptoms to Agent Orange 
exposure.

The veteran testified in a local hearing in September 1994.  
His testimony indicated as follows:

The veteran first began having problems with sinusitis in 
1970 and began going to the doctor in 1971.  He began having 
trouble with bronchitis at the same time, although he thought 
it was a cold at first.  Both disorders are affected by moist 
weather and dust.  (Transcript (T.) at p. 3).  The veteran 
receives medical treatment once or twice a month on average.  
(T. at p. 3).  VA gave him a "little old breathing 
machine," but otherwise he just uses medications.  He cannot 
tolerate smoke.  (T. at p. 8).  He also experiences shortness 
of breath.  (T. at p. 3).  The veteran first went to a doctor 
for a skin rash in 1985, but he had it before then and bought 
over-the-counter treatments recommended by a druggist.  The 
rash began as small water blister type bumps, which have 
grown in size.  The ointments decrease the itching.  The rash 
comes and goes throughout the week.  (T. at p. 4).  The rash 
has cleared up completely sometimes; there's no clear 
indication of what brings it on.  The groin and the inner 
thighs are affected most and also the upper back.   (T. at p. 
8).

The testimony by the veteran's spouse indicated as follows:

The veteran and she had been married for 25 years (at the 
time of the hearing) and she began noticing his rash and 
respiratory symptoms around 1970 and 1971.  She thought the 
veteran was experiencing heat rash at first, but then he also 
had it in the wintertime.  The rash was dry and ash-like; it 
was in the neck area, groin, and around his arms.  They would 
treat it with Vaseline and other home remedies.  (T. at p. 
5).  

Private medical records from W.R.L., M.D. show the veteran 
sought treatment on approximately 14 occasions between 
February 1995 and March 1996, either telephonically or in 
person.  The ongoing diagnoses were asthma and perennial 
allergic rhinitis (or rhinitis).

Private medical records from S.L. L., M.D. show the veteran 
complained of a rash in March 1996.  He was treated with 
Benadryl, then started to swell all over.  The diagnosis was 
allergic reaction.  The veteran complained of allergies, 
itchy eyes, runny nose, and nasal congestion in September 
1999.  Diagnosis was allergic rhinitis and history of asthma.

VA outpatient records show the veteran sought treatment in 
September 1996 for complaints of increased shortness of 
breath for the preceding ten days.  The diagnostic impression 
was reactive airway disease.

The veteran underwent a VA C&P examination for skin in 
January 1997.  Medical history indicated the veteran began to 
develop dermatitis involving the trunk, primarily the upper 
trunk in about 1971.  The dermatitis consisted of small 
papules or vesicles, which were extremely pruritic and 
excreted on scratching, a thin, serous fluid.  The veteran 
stated the episodes have been ongoing since that time with 
partial remissions, but always a few lesions present.  
Following physical examination, the diagnosis was possible 
folliculitis, more likely a transient acantholytic dermatosis 
(Grover's disease).

The veteran underwent emergency treatment at a private 
medical center in September 1998.  After being found 
unconscious at work, paramedics were called.  The paramedics 
found the veteran unconscious with audible wheezing.  The 
clinical impression at the medical center was status 
asthmaticus-syncopal episode.

VA outpatient records show the veteran underwent pulmonary 
function tests in November 2000, which indicated he had 
restrictive lung disease.  An acute viral upper respiratory 
infection was diagnosed in February 2001.  The veteran 
presented to the emergency room in September 2001 with 
complaints of shortness of breath after being out in the cold 
and rain.  The diagnosis was asthma exacerbation versus 
bronchitis.  In June 2002, the veteran complained of an itchy 
rash.  On examination there presently was no rash.  Records 
through October 2003 show the veteran presented for routine 
visits for a number of illnesses.  Throughout this period, he 
complained intermittently of sinus headaches or headaches 
secondary to allergies, a productive cough, nasal drainage, 
and cold symptoms.

The veteran testified in a local hearing in September 2003.  
His testimony indicates as follows:

The veteran began having problems with his sinuses in service 
while he was at Fort Leonard Wood, Missouri.  He thought he 
was having colds at that time, but as he has gotten older, 
the symptoms have worsened.  He was not treated for 
bronchitis.  (Transcript, Hearing 2 (T-2) at pp. 7-8, 15).  
Chemicals  bother his condition.  (T-2 at p.8).  The veteran 
was exposed to Agent Orange after it was sprayed.  He would 
make his way through foliage that was wet with chemicals.   
He developed a rash in 1969 and was told it was from his dog 
tags or metal touching his skin.  (T-2 at pp. 10, 14).  He 
placed plastic around the tags, but the rash persisted.  (T-2 
at pp. 11, 16).  He was in Missouri when he first developed 
the rash and went to the doctor.  (T-2 at p. 15).  The rash 
was all over and he had itching and bleeding in service.  In 
the 1980's, the veteran sought treatment at the VA and was 
told he had melanoma.  (T-2 at pp. 11, 16).  The itching is 
very intense, "like ants biting you."  The rash comes and 
goes.  Medication has never been prescribed, only salves.  
(T-2 at p. 12).  The doctor told the veteran he has something 
like skin cancer, but no biopsy has ever been done.  (T-2 at 
p. 14).

II.  Analysis

Review of the record indicates that service connection for 
sinusitis and bronchitis and service connection for a skin 
rash, all as a result of exposure to herbicides, is not 
warranted in this case.  

Initially, the Board observes that the veteran's service 
personnel records demonstrate that he did have active service 
in the Republic of Vietnam, circa 1968.   Thus, he is 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  The record presents 
no such evidence; consequently, the presumption of exposure 
stands.  The Court has held that in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
veteran is entitled to the presumption under 38 C.F.R. 
§ 3.307(a)(6)(iii), if the preponderance of the evidence 
reflects the veteran has a current disability that is 
entitled to presumptive service connection, then all three 
prongs are demonstrated.  38 C.F.R. §§ 3.102, 3.307(a), 
3.309(e); see also Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607.

The evidence is unclear whether the veteran has chronic 
bronchitis or chronic sinusitis.  While there is evidence of 
the diagnosis in February 1992 and a probable diagnosis in 
January 1994, the most recent diagnostic assessments of the 
veteran's respiratory symptoms do not include either 
bronchitis or sinusitis.  Assuming the diagnosis of chronic 
sinusitis/bronchitis has not been replaced by the diagnoses 
of allergic rhinitis, asthma, or reactive airway disease, 
i.e. chronic sinusitis/bronchitis remains a current 
diagnosis, the Board must still conclude that the evidence 
fails to substantiate service connection.  Neither chronic 
sinusitis nor chronic bronchitis is recognized to be amongst 
the disabilities resulting from exposure to herbicides.  
67 Fed. Reg. at 42606.  Consequently, service connection for 
sinusitis and bronchitis as a result of exposure to 
herbicides may not be granted and reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002).

With regard to the veteran's claim that he experienced these 
conditions and sought treatment in service, his service 
medical records fail to substantiate that claim.  The 
separation examination was negative for any complaint or 
report of medical history of sinusitis or bronchitis, or any 
other respiratory illness.  As previously noted, there were 
no treatment records showing respiratory complaints.  In 
addition to the absence of records to establish complaints 
and treatment in service, the Board notes the veteran offered 
conflicting testimony and documentary evidence with regard to 
the onset of his respiratory symptoms.  His initial testimony 
in September 1994 indicates he first began having problems in 
1970 and began seeking treatment in 1971, dating onset after 
he separated from service.  His testimony in September 2003 
indicates the veteran began having symptoms sometime between 
January 1969 and July 1969, dating onset before he left the 
service.   The Board also notes that private treatment 
records dated in 1977 indicate the veteran reported his 
respiratory symptoms began "last year," which would date 
onset in 1976.  The Board is inclined to believe the report 
of medical history given in 1977 because it was given in the 
context of medical treatment and not in contemplation of 
receiving disability compensation.  The Court has held that 
to comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Consequently, the evidence fails to demonstrate (1) medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (2) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.

The veteran's claim for service connection for skin rash as a 
result of exposure to herbicides fails for the same reasons 
as his claim with regard to sinusitis and bronchitis.  The 
only diagnosis of record with regard to the skin rash is 
possible folliculitis, but more likely Grover's disease.  
Neither folliculitis nor Grover's disease are recognized as 
disabilities resulting from exposure to herbicides.  
38 C.F.R. § 3.309(e); Diseases Not Associated with Exposure 
to Certain Herbicide Agents, 67 Fed. Reg. at 42606-42607.  
There are no medical records to substantiate complaints or 
treatment in service and the veteran denied any medical 
history of skin diseases as of his separation physical 
examination.  His testimony from September 2003 indicates a 
conflict in that it contradicts both service medical records 
treatment in service and testimony given in September 1994.  
There is no medical evidence that supports a nexus between 
the veteran's skin rash, diagnosed as possible folliculitis 
or Grover's disease, and service.  The evidence is 
overwhelmingly against the claim; accordingly, reasonable 
doubt is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for sinusitis and bronchitis as a result 
of exposure to herbicides is denied.

Service connection for skin rash as a result of exposure to 
herbicides is denied.


REMAND

Review of the record indicates the veteran underwent a VA 
audiometric evaluation in January 2004 pursuant to his claim 
for service connection for tinnitus.  During the evaluation 
the veteran's hearing was tested and a diagnosis of bilateral 
minimal high frequency sensorineural hearing loss was 
rendered.  Further review of the record reveals the results 
of the examination have not been considered by the agency of 
original jurisdiction.  The evidence appears to be pertinent 
to the evaluation of the veteran's claim for service 
connection for high frequency hearing loss, left ear.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the completion of any development brought on by the 
veteran's submission of additional evidence or information, 
the RO should readjudicate the issue of entitlement to 
service connection for high frequency hearing loss, left ear, 
based on all pertinent evidence of record, including the 
January 2004 VA audiology C&P examination.  If the benefits 
sought on appeal remain denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



